Citation Nr: 0827663	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-26 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for Osgood-Schlatter's 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk






INTRODUCTION

The veteran served in the Army National Guard from February 
1976 to July 1976, with active duty from May 1976 to July 
1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2005 rating decision in which the RO denied 
the veteran's claim for service connection for disability 
characterized as Osgood-Schlatter's disease.  In March 2005, 
the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in June 2005, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in July 2005.

In his July 2005 substantive appeal, the veteran requested a 
hearing before a Veterans Law Judge at the RO (Travel Board 
hearing).  A May 2006 letter notified the veteran that his 
hearing was scheduled in July 2006; this letter was not 
returned by the U.S. Postal Service as undeliverable.  The 
record reflects that the veteran canceled his scheduled 
hearing, and he has not requested rescheduling of the 
hearing.  Under these circumstances, the veteran's request 
for a Board hearing is deemed withdrawn.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for Osgood-
Schlatter's disease is warranted.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2007).  Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Specific to the appellant's National Guard service, the 
applicable legal authority permits service connection only 
for a disability resulting from a disease or injury incurred 
in or aggravated coincident with active duty for training 
(ACDUTRA), or for disability resulting from injury during 
inactive duty training (INACDUTRA).  See 38 U.S.C.A. 
§ 101(22), (23), (24); 38 C.F.R. §  3.6.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. § 1111. 

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1131, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). 

The report of the appellant's February 1976 entrance 
examination is negative for any knee problems.  However, the 
appellant's service medical records do include references 
reflect notation of prior  history of .  During treatment 
June 1976, the physician diagnosed the appellant with Osgood 
Schlatter's disease and noted that the appellant had suffered 
trauma to both knees three and one-half years before service, 
the diagnosis was Osgood-Schlatter's disease.  A June 1976 
physical profile record lists a diagnosis of Osgood-
Schlatter's disease. 

The appellant contends that Osgood-Schlatter's disease did 
not pre-exist service, but was incurred during active 
service, and that he still has problems with this disease.

In July 2004, the appellant filed his claim for service 
connection for Osgood-Schlatter's disease, also characterized 
as  knee pain.  Records of private treatment from July 2003 
to June 2004 reflect complaints of and treatment for the 
knees.  An April 2004 private medical record  noted that the 
appellant injured his left knee.  A June 2004 MRI of the left 
knee revealed a possible sprain of the medial collateral 
ligament at the femoral attachment; there was no other 
abnormality in either knee.  An April 2005 MRI revealed 
osteochondrosis in the appellant's back.  In his substantive 
appeal, the appellant asserted that he was first diagnosed 
with Osgood-Schlatter's disease while in service, that he 
still has large lumps on his knees; which made kneeling 
extremely painful.  The Board notes that the appellant went 
to the ER for severe back and leg pain and that a July 2005 
X-ray revealed a current diagnosis of Osgood-Schlatter's 
disease in his knees.  The Board also notes that the 
appellant is competent to report his current symptoms of knee 
pain.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91-93 
(1995). 

In view of the diagnosis of Osgood-Schlatter's disease during 
the appellant's period of active duty and the reports of 
current knee problems after his period of active duty, the 
Board finds that a medical opinion that addresses the medical 
relationship, if any, between the appellant's disability and 
service would be helpful in resolving the claim on appeal.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In 
rendering the requested opinion, the examiner should 
specifically address, among other things, whether Osgood-
Schlatter's disease preexisted the appellant's entrance into 
military service. 

Hence, the RO should arrange for the appellant to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility.  The appellant is hereby notified that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the claim for service connection (as the 
original claim will be considered on the basis of the current 
record).  See 38 C.F.R. § 3.655 (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the appellant fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding pertinent medical records.

Initially, the Board notes that,  the appellant's private 
physician reported in March 2004 that the Social Security 
Administration (SSA) was requesting information on the 
appellant's disability.  However, no records regarding a 
claim for disability benefits with the SSA have been 
associated with the claims file.  While SSA records are not 
controlling for VA determinations, they may be "pertinent" 
to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 
(1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Hence, when VA is put on notice of the existence of SSA 
records, as here, it must seek to obtain those records before 
proceeding with the appeal.  See Murincsak; see also Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).

Thus, the Board finds that the RO should obtain and associate 
with the claims file a copy of any SSA decision regarding the 
claim for disability benefits, as well as copies of all 
medical records underlying that determination, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal facilities.

Further, to ensure that all due process requirements are met, 
the RO should give the appellant another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The Board notes, in particular, that in the July 2006 
substantive appeal, the appellant mentioned a July 2005 X-ray 
and treatment at the Southwestern Vermont Medical Center 
revealing Osgood-Schlatter's disease.  The Board notes that 
the most recent records of treatment from the Southwestern 
Vermont Medical Center are from July 2003 to April 2005.  In 
the July 2006 substantive appeal the appellant indicated more 
recent treatment.  The Board notes that a June 2004 release 
is of record.

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the appellant.  
Hence, on these facts, the RO should take action to obtain 
and associate with the claims file updated records of all 
treatment for Osgood-Schlatter's disease from the 
Southwestern Vermont Medical Center since April 2005.  If 
more current authorization to obtain these records is 
required, the RO should request that the appellant sign and 
furnish such appropriate authorization for the release to VA 
of all such private medical records.

The actions identified herein are consistent with the duties 
imposed by the Appellants Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from SSA a copy 
of any decision regarding the appellant's 
claim for disability benefits, as well as 
copies of all medical records underlying 
that determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities. All records/responses 
received should be associated with the 
claims file.

2.  The RO should send the appellant and 
his representative a letter requesting 
that the appellant provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for Osgood-
Schlatter's disease, that is not 
currently of record.  The RO should 
explain the type of evidence that is the 
appellant's responsibility to submit.

If authorization more current than the 
completed and signed authorization to 
obtain all outstanding treatment records 
from the Southwestern Vermont Medical 
Center (previously identified) is 
required, the RO should specifically 
request that the appellant provide 
current signed authorization to enable it 
to obtain all outstanding records from 
this facility.

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  The RO should assist the appellant in 
obtaining any additional evidence 
identified (and for which any necessary 
authorization has been provided)-to 
specifically include the treatment 
records from the Southwestern Vermont 
Medical Center (previously identified)-
by following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated within the claims file.  If 
any records sought are not obtained, the 
RO should notify the appellant that the 
records were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the appellant to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
examine the appellant, and the report of 
examination should include discussion of 
the appellant's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished 
(with all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify all 
current disability/ies associated with 
the knees, to particularly include 
Osgood-Schlatter's disease.  Then, with 
respect to each such diagnosed 
disability, the examiner should provide 
an opinion, consistent with sound medical 
principles, as whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that the 
disability is the result of result of 
injury or disease incurred or aggravated 
during active duty or during a period of 
verified active duty for training.
 
In rendering the requested opinion with 
respect to each diagnosed disability, the 
examiner should address the following:  
(a) whether the disability pre-existed 
the appellant's entrance into military 
service; and, if so (b) whether this 
disability was aggravated (i.e., 
permanently worsened  beyond its natural 
progression) in or as a result of 
service.  If the physician determines 
that the disability did not pre-exist 
service, he or she should opine whether 
this disability had its onset in service 
or is otherwise medically related to in-
service injury or disease.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the appellant fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims file 
a copy of any notice(s) of the date and 
time of the examination sent to the 
appellant by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for claimed Osgood-
Schlatter's disease in light of all 
pertinent evidence and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and his representative an 
appropriate supplemental statement of the 
case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

